Citation Nr: 1439335	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a service connection for asbestosis.

2.  Entitlement to a service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied claims for service connection for asbestosis and COPD and awarded service connection for bilateral plaques related to asbestos exposure.  The Veteran appealed the denials of service connection in this decision, and the matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during service.

2.  The evidence reflects that the Veteran does not have a current asbestosis diagnosis. 

3.  A preponderance of the evidence is against a finding that COPD had its onset in service or is otherwise related to active duty, to include asbestos exposure. 


CONCLUSION OF LAW

1.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013). 

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorders at issue referable to the respiratory system are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a), therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those diseases listed under 38 C.F.R. § 3.309(a)). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1377 n.4.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993). 

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In a March 2010 application for compensation and/or pension, the Veteran contended that he was exposed to asbestos in service, which caused his COPD and bilateral pleural plaques (claimed as nodular pleural thickening).  His DD-214 form shows his military occupational specialty as a Fireman, which has a highly probable exposure rate to asbestos.  Additionally, his military medical treatment records indicate a diagnosis for an upper respiratory infection and an impression of pleuritis during service.

The Veteran had a private medical x-ray exam of his chest in July 2006 indicating an impression for COPD and showing an oval density measuring approximately 3 centimeters along the left thoracic wall.  He also had a computed tomography (CT) exam of the chest with and without contrast in August 2006 reporting an impression for nodular pleural thickening involving mostly the posterior lower chest bilaterally.  This private medical record stated that the 3 centimeter density identified in the left upper lobe represented an extension of the pathology to the left upper chest.  

The Veteran was afforded a VA examination in June 2010 at the VA Medical Center (VAMC) in East Orange, New Jersey.  

The Veteran told the VA examiner that he was currently self-employed as a painter and that he had worked as a painter from 1969.  He also stated that he smoked approximately 1 to 1.5 packs per day from 1960 to 1979. 

The examiner provided impressions for bilateral pleural plaques related to exposure to asbestos, no evidence of asbestosis because of no parenchymal interstitial disease, and COPD secondary to smoking.  The examiner also provided medical opinions stating that the Veteran's COPD was not related to asbestos exposure, but was the result of smoking.  Furthermore, the examiner opined that the nodular pleural thickening was related to asbestos exposure; however, the examiner did not diagnose asbestosis because the Veteran's lung parenchyma showed no evidence of fibrosis.  The examiner also noted the presence of a mild restrictive ventilatory defect.  

In reaching these impressions and opinions, the VA examiner reviewed and considered the Veteran's claims file, chest x-ray from July 2006, CT scan from August 2006, chest x-ray and CT scan from March 2009, and his lab tests from January 2010.  The examiner thus provided a thorough explanation based upon knowledge of an accurate medical history.

The Veteran had a pulmonary consult in April 2011 at the VAMC in Lyons, New Jersey which took into account the Veteran's CT chest scan and pulmonary function test from March 2011; however, there is no indication that the consulting physician reviewed any other of the Veteran's records.  The Veteran told the physician that he had a minimal smoking history when he was in the service.  The physician noted that he has a 2 pack year history and that he quit in 1975.  The physician also noted that the CT chest scan showed asbestos plaques but no fibrosis.  

In this case, asbestos exposure is conceded.  The RO determined that service connection for bilateral pleural plaques (claimed as nodular pleural thickening) related to asbestos exposure was established as directly related to military service in a September 2010 rating decision.  Additionally, the RO denied service connection for the Veteran's COPD claim.  The RO also denied a claim for service connection for asbestosis prior to the Veteran alleging such a claim.  

The Board notes that none of the Veteran's exams, either private or through the VA system, show a diagnosis for asbestosis.  The VA examiner determined in June 2010 that there was no asbestosis because lung parenchyma showed no evidence of fibrosis.  Moreover, a pulmonary consult from April 2011 determined that the Veteran's CT chest scan showed asbestos plaques but no fibrosis.  In fact, even the Veteran had not alleged asbestosis as a claim prior to filing a September 2010 notice of disagreement.  Therefore, all of the lay and medical evidence indicates that the Veteran does not have asbestosis.  Accordingly, service connection for asbestosis is not warranted.

The Veteran also contended that his exposure to asbestos in service caused his currently diagnosed COPD.  The June 2010 VA examiner opined that the Veteran's COPD was secondary to smoking and not related to asbestos exposure.  In a July 2012 statement in support of his claims found in VA Form 9, the Veteran stated that he only smoked for a few years.  Furthermore, the Veteran told a VA physician in April 2011 that he had a minimal smoking history when he was in the service and that he stopped smoking in 1975.  The physician noted that the Veteran has a 2 pack year history but did not provide an etiology for the Veteran's COPD.  However, the Board notes that the Veteran relayed to the VA examiner in June 2010 that he smoked 1 to 1.5 packs per day from 1960 to 1979.  To the extent that the Veteran appears to be alleging that his smoking history is different than previously identified, the Board finds no reason to doubt the VA examiner's account of the Veteran's smoking history.  The Board finds the VA examiner's opinions to be highly probative because of expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.  As previously stated, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159(a)(2).  Thus, the preponderance of the evidence indicates that the Veteran's COPD is secondary to smoking and not a result of exposure to asbestos during service.  Accordingly, service connection for COPD is not warranted in this instance.


Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in March 2010, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  The duty to assist was further satisfied by VA examination in June 2010, during which an examiner conducted physical examinations of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER


Service connection for asbestosis is denied.

Service connection for COPD is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


